Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 18 October 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


N. 45.
My dearest wife.
Ghent 18. October 1814.

First for the news from America. I had not closed my last Friday’s Letter to you, when the Times, of the 10th. and 11th. were brought to me. They had been sent to us by the British Plenipotentiaries, who receive the Newspapers by their special messengers, twice a week, sooner than they can come by the Post, and who very obligingly communicate them to us. The papers of which I now speak were almost entirely filled with a Gazette Extraordinary containing the reports of Sir J. C. Shanbrooke, and Admiral Griffith of the result of their expedition—They have taken possession of the country from the frontiers of New-Brunswick to Penobscot river—That is of the County of Washington in the State of Massachusetts—The frigate Adams, which had just returned from a cruize, and had struck upon a reef of rocks, was in the river, and was destroyed to prevent her being captured. The Brigadier General of the Militia, John Brewer, and the Lieutenant-Colonel commanding the 1st: regiment of the same militia, capitulated for all the militia of the County, engaging not to bear arms against Great-Britain, during the present War—All this was effected I think with the loss of one man—It all amounts to very little stripped of all the British exaggerations—They talk of being opposed by superior numbers, and beating a force of fourteen hundred men—But there were no regular troops there; and the whole militia of the County does not amount to 1400 men—The worst feature of the transaction is that the capitulation appears to have been proposed by our own people.
We had already heard of the capitulation of the island of Nantucket, the people of which being separated from all communication with the continent, and deprived of their usual subsistence by fishing, were at the mercy of the enemy—They have stipulated to remain neutral during the present War; which as they are all quakers is no more than they would have been without the stipulation; and to deliver up all the public property, on the Island—that is to say, nothing at all—But all this furnishes materials for a Gazette as good as if New-York or Philadelphia were taken—The whole of this official News has given me very little concern—Not so of the accounts from the Canadian frontier—They are not official, but precede official accounts of far other importance, which very probably will reach St: Petersburg even before you receive this Letter—Our expedition against Michillimackinac has failed—Thus much  for the fact—The British Accounts say it consisted of 900 men, and was defeated by 50 Indians—which is embroidery—But, Sir G. Prevost, with a force said to be of twelve thousand men has entered the State of New-York and taken Plattsburg; General Izard retreating before him—The expedition against Sacket’s Harbour was already detached—Chauncey had returned into the port, to assist in its defence leaving thereby the Lake at the command of the British—They say he had intercepted a Dispatch in which the design of the attack was disclosed; and was thus induced to return—But how, if the dispatch was written on purpose to be intercepted? The British three decker was launched and nearly ready to sail—350 seamen had been sent from Montreal partly to man her—General Drummond had received reinforcements, and the surrender of Fort Erie was hourly expected—The Catastrophe in that quarter is near at hand.
In the mean-time, we continue to be watching the movements of the political weathercock in the British Cabinet—Our Note, which as I wrote you was sent to the Plenipotentiaries last Friday was dispatched by them the next day to England—We cannot expect a reply to it before next Monday; and I have now no hopes that it will finish our business—We must drink the cup of bitterness to the dregs—The chances are about even that we shall pass half the winter here; or at least until all the great arrangements at Vienna shall be completed—The Congress of Vienna, I have no doubt will prolong the general Peace in Europe, but if it is to finish in six weeks all its business, it may be questioned whether it will settle this continent very firmly on its new foundations—There is some fermentation yet in France, where in the midst of grave deliberations about the liberty of the press, half a dozen printers of pamphlets have just been arrested—The author of one of those pamphlets is Carnot, who would also have been arrested, but for the fear of producing too strong a sensation. On the other hand Mr Chateaubriant has become a Government writer, and there is a long Article composed by him, published in the Journal des Débats, and now circulating over Europe, on the happiness of France since the restoration of the Bourbons—He proposes that Louis le desiré should be called Louis le Sage—It is rather early to pronounce him so emphatically wise, but in the acts of his Government, hitherto there has generally been a character of discretion well suited to his situation—Buonaparte had made a strong and energetic Government so odious by the excess to which he carried it, that Louis has only to discern how far it may be relaxed, and where he must stop, that it may not degenerate into the opposite vice of weakness—This appears to be precisely the object of his endeavours, and although many of his measures must under this system be experimental, and many of his experiments unsuccessful, he has yet undertaken nothing which could have a serious effect in shaking the stability of his authority, and when he has found himself running foul of the public opinion, he has always prudently and seasonably yielded to it. The great difficulty for him will be to manage the army, and to check their martial propensity—They have been deeply humiliated without being humbled—They have all the pride of their former successes with the galling sensation of their late disasters—They look with a longing eye to their former chief, who is now but a shadow; and fortunately for the Bourbons there is no other leader who has any ascendancy over them, and who could draw their tottering allegiance to himself—The king has pursued the policy of his own interest, by showering his favours upon the Marshals, without suffering himself to be infected by their passion for War.
The Chauncey is to sail from Ostend about the 25th: of this Month—But I shall be very glad if she gets away by the first of the next—We have not yet received a Passport for the Herald, and we hear the Lords of the Admiralty have determined they will grant no more Passports for Passengers—Mr Boyd is to leave this place to-morrow for Paris; and Mr Eli goes in company with him—Mr Shaler is also going to Paris—as we have always an interval of leisure, when we send a Note to the British Ministers, some of us are getting into the habit of employing it, in making excursions about the Country—Mr Gallatin and his Son, set out this day, and Mr Bayard and Mr Hughes to-morrow, for a tour to Bruxelles, and Antwerp—I am the only immovable, belonging to the Legation.
Give my love to Charles, though he yet owes me a Letter; and believe me with unalterable affection, your husband
A.